Citation Nr: 1606322	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  13-21 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for grade 1-2 spondylolisthesis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified before the undersigned at a June 2015 Travel Board hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

The Veteran had also perfected an appeal for a claim for a higher disability rating for service-connected cluster headaches. Prior to certification of the appeal to the Board, the RO granted a higher 30 percent rating, and the Veteran withdrew his appeal for that issue. See January 2015 Rating Decision; June 2015 Veteran's Statement.

This appeal was processed using the Veterans Benefits Management System (VBMS) VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for an addendum opinion regarding whether the Veteran's grade 1-2 spondylolisthesis - even if not caused - was aggravated by service.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that he can submit any copies of the unavailable records in his possession.

2. Obtain any outstanding VA medical records (VAMRs) and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who performed the February 2010 spine examination for an addendum opinion. If the examiner is not available, a different examiner may render the requested opinions. The VA examiner must opine as to the relationship, if any, between the Veteran's current grade 1-2 spondylolisthesis and his military service. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's grade 1-2 spondylolisthesis is congenital. If so, the examiner should determine whether it is a congenital disease or a congenital defect. Under VA law, a defect differs from a disease in that the former is considered "more or less stationary in nature" while the latter is "capable of improving or deteriorating."

b. If the spondylolisthesis is a congenital defect, the examiner must opine as to whether the Veteran experienced a superimposed disease or injury to his back during service which resulted in additional disability.

c. If the spondylolisthesis is a congenital disease, the examiner should opine as to whether it permanently increased in severity during his military service.

If the examiner determine there was a permanent increase in severity of a preexisting congenital disease, the examiner should determine whether it is "undebatable" that this permanent increase in severity was due to the natural progression of the disorder.

d. If not congenital, the VA examiner must opine as to whether the Veteran's grade 1-2 spondylolisthesis was caused or AGGRAVATED (I.E., PERMANENTLY WORSENED) by service.

e. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

May 2003 Service Treatment Records (STRs), showing complaints of upper-middle back pain that began when the Veteran awoke, diagnosed as upper back strain.

November 2004 STRs, showing a chronological record of medical care not indicating a past medical history of back problems.

April 2005 Report of Medical Assessment at separation, denying suffering from any injury or illness while on active duty for which he did not seek medical care, and not reporting any back problems. NOTE: no medical examination was performed at separation.

November 2009 Claim, stating he hurt his back during service due to the daily activities associated with his job as a fuel truck driver transporting aviation fuel.

November 2009 VA medical records, showing a physical therapy consultation for "chronic low back pain" that had a gradual onset four years prior.

December 2009 VAMRs, showing a physical therapy treatment note.

February 2010 VA Spine Examination Report.

June 2010 VA Spine Addendum to the Examination Report.

July 2013 Substantive Appeal, reporting that he did not have a back condition prior to service and that his back disability was incurred during service.

October 2013 Veteran's Statement, indicating he was diagnosed with upper back strain during service and was treated after he fell off the back of a truck while serving in Korea.

June 2015 Hearing Transcript.

4. Then, review the medical examination report to ensure that it adequately responds to the above instructions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for grade 1-2 spondylolisthesis. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




